In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐2608
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

IZABELA GAWRON,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 15 CR 188‐8 — John Z. Lee, Judge.
                     ____________________

        ARGUED JUNE 12, 2019 — DECIDED JULY 3, 2019
                 ____________________

   Before WOOD, Chief Judge, and BARRETT and ST. EVE, Circuit
Judges.
   WOOD, Chief Judge. Izabela Gawron is a citizen of Poland,
but she has lived in the United States for the last 17 years. She
became mixed up in a complex scheme that landed her in fed‐
eral court facing charges of wire fraud. Once there, she
pleaded guilty to one count and was sentenced to 12 months
and one day in prison, and two years of supervised release.
Her appeal focuses on the latter part of the sentence: she
2                                                   No. 18‐2608

contends that the district court erred by imposing any term of
supervised release, because she is likely to be deported after
her imprisonment. She also argues that the supervised‐release
condition confining her to the district where she is being su‐
pervised is flawed because the condition contains no scienter
requirement. Finally, she asserts that the court’s written judg‐
ment conflicts with its oral pronouncement of this condition.
    While we find that Gawron’s first two arguments lack
merit, her argument about scienter would have warranted re‐
lief if she had properly preserved it. As for the third, we agree
with both parties that the written judgment must be amended
to conform to the court’s oral pronouncement.
                                I
   Gawron and her husband, Kazimierz Motyka, were two
members of a credit‐card fraud scheme. They provided their
personal information to another person, who then misrepre‐
sented their income to obtain credit cards in their names.
Equipped with the cards, Gawron and Motyka then made
purchases (including two luxury cars) without intending to
pay the credit‐card bills. They created two new corporations
with a mobile payment processing terminal and swiped other
participants’ credit cards through the terminal. When they
could not repay their debts, they declared bankruptcy. Both
were indicted, and Gawron eventually pleaded guilty to one
count of wire fraud in violation of 18 U.S.C. § 1343.
    Using the 2016 edition of the Sentencing Guidelines,
which was eﬀective from November 1, 2016, to November 1,
2018, the Probation Oﬃce prepared a presentence investiga‐
tion report. It calculated a Guidelines range of one to three
years of supervised release but added that the court
No. 18‐2608                                                      3

“ordinarily” should not impose supervision on a defendant
who would likely be removed from the country after her re‐
lease from prison. U.S.S.G. § 5D1.1(c) cmt. n.5. The PSR also
recommended a discretionary condition prohibiting Gawron
from leaving the “jurisdiction” where she is being supervised
without permission. Gawron objected to the PSR and to two
conditions of supervised release, but she did not single out
either the general imposition of supervision or the condition
prohibiting her from leaving the jurisdiction. In fact, after stat‐
ing her two objections to conditions of supervision, she repre‐
sented that she “does not object to the remaining conditions.”
    At the sentencing hearing, Gawron reiterated her two ob‐
jections. Again, she did not take the position that supervised
release should be skipped because of her likely removal, nor
did she contest the condition restricting her movement. When
asked by the court about the likelihood of deportation,
Gawron’s counsel responded that immigration proceedings
had started and that her deportation was not a matter of “if,”
but “when.” When the court asked if Gawron had any addi‐
tional objections to the term of supervision or to the sentence,
Gawron’s counsel stated that there were no issues that needed
to be addressed.
    As we noted earlier, the court imposed a prison sentence
of 12 months and one day (below the lower limit recom‐
mended by the Guidelines), along with a two‐year term of su‐
pervision. It explained that it chose to include supervision be‐
cause of Gawron’s need to reintegrate into society upon re‐
lease if she was not deported after her incarceration. The court
added that the conditions of supervision would require
Gawron to secure employment, regain financial stability, and
pay restitution. It acknowledged that Gawron’s children
4                                                    No. 18‐2608

would face significant diﬃculties if both parents were incar‐
cerated at the same time, and so the court granted Gawron’s
request to delay reporting to prison until Motyka’s release. In
the meantime, Gawron would be subject to the conditions of
her pretrial supervision.
   When reading aloud the supervised‐release conditions,
the district court stated:
        Defendant shall remain within the jurisdiction
    where defendant is being supervised, unless granted
    permission to leave by the Court or the probation of‐
    ficer. By jurisdiction I mean the federal judicial district
    in which defendant is being supervised, such as the
    Northern District of Illinois.
The written judgment, however, omitted the critical last sen‐
tence, and thus does not clarify that “jurisdiction” refers to the
federal judicial district in which the defendant is being super‐
vised.
   After listing Gawron’s supervised‐release conditions, the
court asked:
       Do you have any legal objection to the sentence I
    propose or request any further elaboration of my rea‐
    sons under Section 3553(a) as to the term of imprison‐
    ment or the condition[s] of supervised release?
Gawron’s counsel replied, “No, your Honor.”
                                II
                                A
    Gawron now argues that the district court did not ade‐
quately support its decision to impose a term of supervised
release. But on this record, that argument comes too late. She
No. 18‐2608                                                       5

never suggested to the district court that supervised release
was categorically inappropriate for someone facing likely re‐
moval; worse, she specifically declined the court’s invitation
to expand upon its reasoning for the supervised‐release com‐
ponent of the judgment. This is the stuﬀ of waiver.
United States v. Lewis, 823 F.3d 1075, 1083 (7th Cir. 2016) (find‐
ing waiver established when “the judge asked specifically
about the extent of her explanations of the sentence in general
and supervised release in particular” and counsel raised no
objections); see also United States v. Bloch, 825 F.3d 862, 873–
74 (7th Cir. 2016); United States v. Gabriel, 831 F.3d 811, 814 (7th
Cir. 2016).
    Gawron had both notice of the conditions and an oppor‐
tunity to object. At the sentencing hearing, the district court
confirmed with Gawron that she had reviewed the PSR,
which recommended imposing supervised release. Gawron’s
position paper on her conditions of supervised release men‐
tioned that the court “ordinarily” should not impose a term
of supervision, but it made no argument on that point. In‐
stead, Gawron challenged only the imposition of specific rec‐
ommended conditions. At sentencing, when the court asked
counsel if he wished to request a more detailed explanation of
each of the supervised‐release conditions, counsel said he
would “waive” that right. Before pronouncing the sentence,
the court again asked if counsel had any objection to the pro‐
posed sentence or if he wanted further elaboration of the
court’s weighing of the factors spelled out in 18 U.S.C.
§ 3553(a). Gawron’s counsel answered with a flat “no.” Those
actions add up to waiver. See Lewis, 823 F.3d at 1083; Bloch,
825 F.3d at 873–74; Gabriel, 831 F.3d at 814.
6                                                    No. 18‐2608

   The only thing that complicates our analysis is the fact
that, despite this record, the government never mentioned
waiver in its briefs on appeal. Indeed, the government does
not even contend that the issue was forfeited; it states only
that we should review de novo whether the district court com‐
mitted procedural error at sentencing. United States v. Griﬃth,
913 F.3d 683, 687 (7th Cir. 2019). Ordinarily, we would con‐
clude that the government has waived the waiver defense.
United States v. Tyson, 863 F.3d 597, 599 (7th Cir. 2017).
    Despite the fact that both parties believe that the govern‐
ment’s failure to raise waiver or forfeiture means that we are
looking at a procedural point that should be reviewed de novo,
see United States v. Poulin, 809 F.3d 924, 930 (7th Cir. 2016), we
are not so sure. We can notice a forfeiture even if the govern‐
ment has let it slip, and we choose to do so in this case. A pro‐
cedural error may require remand unless the government can
establish that the error was harmless. United States v. Olano,
507 U.S. 725, 731–37 (1993); United States v. Peterson, 891 F.3d
296, 300–01 (7th Cir. 2018); Poulin, 809 F.3d at 930. But when
the argument has been forfeited, the rules are diﬀerent. United
States v. Wagner, 872 F.3d 535, 540 (7th Cir. 2017). And the for‐
feiture here is unmistakable: Gawron never argued that the
court should not impose any supervised release. Her single,
undeveloped reference in her sentencing memorandum to the
presumption that “ordinarily” supervised release is not im‐
posed when the defendant is deportable falls far short of an
argument that supervised release would be erroneous for her.
Immigration proceedings do not always proceed like clock‐
work (to say the least), and so the district court’s reluctance to
treat removal as a done deal was prudent.
No. 18‐2608                                                     7

    Even if supervised release is generally permissible, there
is more that must be done. The district court must adequately
justify both the length of supervised release and the condi‐
tions it imposes. United States v. Bickart, 825 F.3d 832, 839 (7th
Cir. 2016) (citations omitted). Gawron argues that the district
court fell short in both those respects.
     Her argument has some heft: she is correct that the Guide‐
lines recommend against imposing supervised release in this
situation. U.S.S.G. § 5D1.1(c) & cmt. n.5 (2016). The Sentenc‐
ing Commission notes that if a deported defendant returns to
the United States legally, supervised release is unnecessary,
U.S.S.G. § 5D1.1(c) cmt. n.5 (2016); if a deported defendant re‐
turns illegally, then a new prosecution would be preferable,
id.; and if the defendant never returns, the case would likely
be inactivated, and so supervised release would be unneces‐
sary in the first place. See FEDERAL OFFENDERS SENTENCED TO
SUPERVISED RELEASE, UNITED STATES SENTENCING COMMISSION
64–65 (2010). We too have noted that the Sentencing Commis‐
sion takes the position that imposing supervised release on a
deportable defendant is both “unnecessary and undesirable.”
United States v. Zamudio, 718 F.3d 989, 991 (7th Cir. 2013).
    Yet the Guidelines do not advise that supervised release is
never a good idea. The Application Note to U.S.S.G. § 5D1.1(c)
(2016) instructs courts to consider imposing supervised re‐
lease on a removable defendant “if the court determines that
it would provide an added measure of deterrence and protec‐
tion based on the facts and circumstances of a particular case.”
§ 5D1.1(c) cmt. n.5 (2016) (emphasis added).
    Noting that supervised release is not statutorily required
for her crime, see 18 U.S.C. § 1343, Gawron complains that the
district court did not explain why it would provide an “added
8                                                   No. 18‐2608

measure of deterrence and protection” for her. U.S.S.G.
§ 5D1.1(c) cmt. n.5 (2016). But once again, whatever deficien‐
cies exist in the record are the result of her own actions. The
district court asked her if she had had an opportunity to re‐
view the PSR with her attorney, and it methodically reviewed
the PSR section‐by‐section with both parties, stopping to in‐
vite objection. The PSR explicitly states that the supervised‐
release conditions are recommended in part to “aﬀord[] ade‐
quate deterrence to criminal conduct” and to “protect[] the
public from further crimes of the defendant.” Under Peterson,
adopting the PSR’s reasoning satisfies the procedural require‐
ment to consider the § 3553(a) factors in imposing supervised
release. 891 F.3d at 301. But that was not all the court did at
sentencing. It expressly noted the possibility that Gawron
would not be deported immediately after her release from
prison. Given this possibility, the court stated that it was im‐
posing a two‐year term based on “all factors discussed as well
as the other factors set forth in 18 U.S.C. § 3553(a)” and “in
light of the need for the defendants to reintegrate into society
once they are released from custody.” “Where the parties pre‐
sent no objection after being provided an opportunity … the
procedural requirement can be satisfied with a more general
and less detailed explanation of reasoning.” Id. at 302; see also
Bickart, 825 F.3d at 839. We are satisfied that this explanation
was procedurally suﬃcient.
                               B
   Gawron next argues that the supervised‐release condition
forbidding her from leaving the jurisdiction without permis‐
sion (Discretionary Condition #14) is inconsistent with
U.S.S.G. § 5D1.3(c)(3) because it omits a scienter component.
Here, too, Gawron did not raise this argument in the district
No. 18‐2608                                                     9

court. On appeal, both parties recognize that this argument
was not raised and argue that the forfeiture should lead to re‐
view for plain error. We agree.
    The government correctly notes that we have said more
than once that Discretionary Condition #14 does not have to
include a scienter component. Poulin, 809 F.3d at 931; see
also United States v. Givens, 875 F.3d 387, 390 (7th Cir. 2017).
We clarified in Poulin that including a scienter component,
while recommended, is not mandatory. 809 F.3d at 931. Poulin
and Givens, however, are not the end of the story.
    The decision in Poulin was based upon the 2012 edition of
the Guidelines, which did not include a scienter component
in the travel restriction. 809 F.3d at 930; U.S.S.G. § 5D1.3(c)(1)
(2012). The decision in Givens was based upon the 2015 edition
of the Guidelines, which also did not include a scienter com‐
ponent in the travel restriction. 875 F.3d at 387; U.S.S.G.
§ 5D1.3(c)(1) (2015). But then the Guidelines changed. The
district court in Gawron’s case used the 2016 Guidelines,
which added the word “knowingly” to the travel restriction.
See U.S.S.G. § 5D1.3(c)(3) (2016). The pertinent statute re‐
quires that a supervised‐release condition be consistent with
the Sentencing Commission’s policy statements. See 18 U.S.C.
§ 3583(d)(3). Since 2016, the policy statement has included the
term “knowingly.” The Guidelines must be interpreted using
“the plain meaning of the words in the text.” United States v.
Hill, 645 F.3d 900, 907–08 (7th Cir. 2011). There is no plainer
way to read “knowingly” than as a scienter component. It is
not clear, therefore, that the results in our earlier decisions
would have been the same had the 2016 policy statements
been in eﬀect.
10                                                    No. 18‐2608

    We have not squarely confronted this change in the Guide‐
lines language in the past. We did, however, applaud the use
of the word “knowingly” in United States v. Johnson, 911 F.3d
849, 853–54 (7th Cir. 2018). Now that Gawron has raised the
point, however, more needs to be said and done. Going for‐
ward, the district courts and Probation Oﬃces would be well
advised to ensure that any forms they use reflect the 2016
amendment. For the present case, we assume for the sake of
argument that Gawron has pointed to an error. But Gawron
can prevail only if she can show that this assumed error aﬀects
her substantial rights. That, we conclude, she cannot do. (We
take no position on the question whether the district court
might wish to modify the conditions of her release to include
this scienter requirement, should her case go that far.)
Gawron argues only that the absence of a scienter require‐
ment will make it easier to find a violation of this condition of
supervised release; that in turn, she says, will aﬀect her “sub‐
stantial right to remain free.” Especially in her case, however,
the possibility of being charged with a violation for unwit‐
tingly leaving the judicial district is speculative at best. See
United States v. Seifer, 800 F.3d 328, 330 (7th Cir. 2015). It falls
short of the specific showing of prejudice that the plain‐error
standard demands. See Olano, 507 U.S. at 735; United States v.
Burns, 843 F.3d 679, 697 (7th Cir. 2016) (plain‐error review re‐
quires a “specific showing of prejudice, not just speculation”)
(citations omitted).
                                 C
   Gawron’s final point is uncontroversial: she asks that the
condition in the written judgment be corrected to include the
definition of “jurisdiction” as “federal judicial district,” thus
conforming to the court’s oral pronouncement from the
No. 18‐2608                                                   11

bench. The government agrees that the condition as stated
orally is proper and so it must be given eﬀect.
   We therefore modify the judgment to conform to the
court’s oral pronouncement defining the term “jurisdiction”
as “judicial district,” see United States v. Smith, 906 F.3d 645,
651 (7th Cir. 2018), and AFFIRM it as modified.